
	
		II
		112th CONGRESS
		1st Session
		S. 887
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To increase the portion of community development block
		  grants that may be used to provide public services, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the CDBG Public Services Flexibility
			 Act of 2011.
		2.Increase in
			 public services capSection
			 105(a)(8) of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5305(a)(8)) is amended—
			(1)by striking
			 15 per centum each place it appears and inserting 25
			 percent; and
			(2)by striking
			 amount, except and all that follows through the semicolon at the
			 end and inserting amount;.
			
